Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 and 3-10 are pending in the instant application.

Election/Restrictions
Applicant's election with traverse of Group I 

    PNG
    media_image1.png
    447
    697
    media_image1.png
    Greyscale




Claims 3-8 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 26, 2019.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 
35 U.S.C. 102(a)(1) as being anticipated by each of Huynh et al. {US Patent 5,750,722} and Alam et al. {US Patent 6,944,493}.
Applicant claims a crystalline Indocyanine green of formula (1)

    PNG
    media_image2.png
    254
    290
    media_image2.png
    Greyscale
.
Huynh et al. disclose, and claim, Indocyanine Green in sodium salt form, which is free of iodide ions, free of carcinogenic amines and free of toxic solvents and contains less than 0.5% residual impurities (column 5, lines 1-10, and claim 9 in column 8).  Huynh et al. disclose that Indocyanine Green can be used as a dye in the pharmaceutical industry as a diagnostic aid (column 2, lines 5-8).
Alam et al. disclose crystalline Indocyanine Green (ICG) and the X-ray diffraction data for his crystalline form (column 2, lines 34-35; column 14, lines 1-17; and Figure 5).  Note that there are peaks at the 2 theta values about 3.30 and 4.86 degrees 2 o) in Figure 5.  Alam et al. disclose that compositions comprising Indocyanine dye are useful in the diagnosis of organ function (column 1, lines 12-14). 
It is correct that Huynh et al. is silent about the specific impurities and X-ray powder diffraction (XRPD) peaks (as found in instant claim 9) of his crystalline form.  
It is correct that Alam et al. is silent about the purity of his crystalline form and the specific impurities (as found in instant claim 2) found in his crystalline form.  
However, if mere silence were enough, then every anticipation could be overcome by simply putting in some limitation that the reference happened to be silent about, even if the material were exactly the same as the prior art.  One could add limitations of physiochemical characteristics such as density, color, melting point, solubility in any solvent, etc. and then simply point to the silence of the reference.
In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  In this case, the “unknown property” is the purity, impurities and/or X-ray powder diffraction (XRPD) peaks.  These are unknown properties because Huynh et al. and Alam et al. are silent about these properties.  Huynh et al., however, explicitly disclose purifications of Indocyanine Green in which the obtained product has a purity of more than 99%, based on Huynh et al. disclosing that his compound had less than 0.5% of residual impurities.  Alam et al. disclose his crystalline form has peaks in the same range as found in the instant claims (instant claim 9).  Therefore, Huynh et al. and Alam et al. each anticipate the instant claimed invention.

Response to Arguments
Applicant's arguments filed March 1, 2021 have been fully considered.  Applicant argues that Huynh et al. fail to disclose crystalline Indocyanine green compound of formula (I) and has provided a table (reproduced below),

    PNG
    media_image3.png
    566
    635
    media_image3.png
    Greyscale
,
of the alleged differences between the compound of Huynh et al. and the instant claimed compound.


    PNG
    media_image4.png
    552
    641
    media_image4.png
    Greyscale

of the alleged differences between the compound of Alam et al. and the instant claimed compound.

Alam et al. disclose, and names his compound, “crystalline Indocyanine Green” (ICG).  See the heading of Figure 5 in Alam et al. (reproduced below), 

    PNG
    media_image5.png
    106
    655
    media_image5.png
    Greyscale
.
The X-ray diffraction data for Alam et al.’s crystalline form can be found in column 2, lines 34-35; column 14, lines 1-17; and Figure 5.  Note that there are peaks at the 2 theta values about 3.30 and 4.86 degrees 2 theta (2θo) in Figure 5.  Alam et al. disclose that compositions comprising Indocyanine dye are useful in the diagnosis of organ function (column 1, lines 12-14).  Applicant argues that the compound in Alam et al. has an amorphous component.  However, Applicant does acknowledge that Alam et al. disclose a crystalline 

    PNG
    media_image6.png
    47
    366
    media_image6.png
    Greyscale

Further, Alam et al. disclose that “some degree of crystallinity is observed” (column 14, lines 1-17).
Applicant argues that the d-spacing values of the peaks at the 2 theta values of the instant claimed compound do not overlap with the d-spacing values of the compound in Alam et al.  It is disagreed that there is no overlap because it appears that there are peaks at the 2 theta values about 3.30 and 4.86 degrees 2 theta (2θo) in Figure 5 of Alam et al.
Currently amended claim 1 names the possible impurities which can be present in the crystalline Indocyanine green compound.  The use of “less than” for the quantities of impurities listed in instant claim 1 is interpreted as that none of the listed impurities of Compound A, Compound B, Compound C, lead or arsenic have to be present at all.  Further, Huynh et al. and In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Applicant has not provided factual evidence that the compounds of Huynh et al. and Alam et al. are different from the instant claimed compound.  For all the reasons given above and in previous Office Actions, the rejection is deemed proper and therefore, the rejection is maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Huynh et al. {US Patent 5,750,722} and Alam et al. {US Patent 6,944,493}, each .
Determination of the scope and content of the prior art (MPEP §2141.01)
Applicant currently claims a crystalline Indocyanine green compound of formula (1)

    PNG
    media_image2.png
    254
    290
    media_image2.png
    Greyscale
.
Huynh et al. disclose, and claim, Indocyanine Green in sodium salt form which is free of iodide ions, free of carcinogenic amines and free of toxic solvents and contains less than 0.5% residual impurities (column 5, lines 1-10, and claim 9 in column 8).  Huynh et al. disclose that Indocyanine Green can be used as a dye in the pharmaceutical industry as a diagnostic aid (column 2, lines 5-8).
Alam et al. disclose crystalline Indocyanine Green (ICG) and the X-ray diffraction data for his crystalline form (column 2, lines 34-35; column 14, lines 1-17; and Figure 5).  Note that there are peaks at the 2 theta values about 3.30 and 4.86 degrees 2 theta (2θo) in Figure 5 in the crystalline form of ICG in Alam et al.  Alam et al. disclose that compositions comprising Indocyanine dye are useful in the diagnosis of organ function (column 1). 
Ascertainment of the difference between the prior art and the claimed invention (MPEP §2141.02)
	The difference, if any, between the well-known fluorescent dye compound of Huynh et al. and Alam et al. and the compound instantly claimed is that of purity.
Finding of prima facie obviousness--rational and motivation
(MPEP §2142-2143)
Specifically, Huynh et al. and Alam et al. are silent regarding the identity of all of the impurities in their respective fluorescent dye compound. However, if mere silence were enough, then every prior art 
Changing the form, purity or other characteristic of an old product does not render the novel form patentable where the difference in form, purity or characteristic was inherent in or rendered obvious by the prior art. In re Cofer, 148 U.S.P.Q. 268 (CCPA 1966).  Additionally, a compound and its properties are inseparable.  In re Papesch, 137 USPQ 43 (CCPA 1963).  See MPEP 2112.01(I) and (II).
Huynh et al. and Alam et al. disclose Indocyanine green and that Indocyanine green is a well-known fluorescent dye which is useful in the pharmaceutical art.  It would have been obvious for a person of ordinary skill in the art, before the effective filing Ex parte Reed, 135 U.S.P.Q. 34, 36 (P.O.B.A. 1961), on reconsideration.  Additionally, if the claims herein which describe parameters not specified in the references are not inherently met in the references they at least differ so little in degree of purity as to be an obvious variation thereof (35 U.S.C. 103). Ex parte Thibault, 164 USPQ 666, 667 (Bd. Pat. App. & Int. 1969).  Only in those cases where the purified product is as a result of the purification so different in properties and uses as to be in effect a new compound has such a purified In re Volwiler, 46 USPQ 137 (CCPA 1940).  The instant claimed invention would have been suggested to one skilled in the art and therefore, the instant claimed invention would have been obvious to one skilled in the art.

Response to Arguments
Applicant's arguments filed March 1, 2021 have been fully considered.  Applicant argues that: (1) Huynh et al. and Alam et al. do not disclose, teach or suggest the claimed crystalline Indocyanine green compound of formula (1); (2) the instant claimed compound is the result of a specific reaction scheme; and (3) Huynh et al. and Alam et al. do not disclose the impurities listed in instant claim 1 or the d-spacing values of the peaks at the 2 theta values listed in instant claim 9.
All of Applicant’s arguments have been considered but have not been found persuasive.  Applicant has 
Alam et al. disclose, and names his compound, “crystalline Indocyanine Green” (ICG).  See the heading of Figure 5 in Alam et al. (reproduced below), 

    PNG
    media_image5.png
    106
    655
    media_image5.png
    Greyscale
.
The X-ray diffraction data for Alam et al.’s crystalline form can be found in column 2, lines 34-35; column 14, lines 1-17; and Figure 5.  There are peaks at about 3.30 and 4.86 degrees 2 theta (2θo) in Figure 5 of Alam et al.  Alam et al. disclose that compositions comprising Indocyanine dye are useful in the diagnosis of organ function (column 1, lines 12-14).  Applicant argues that the compound in Alam et al. has an amorphous component.  However, Applicant does acknowledge that Alam et al. disclose a crystalline form of Indocyanine green (see table on page 15 in the Remarks Section dated March 1, 2021),

    PNG
    media_image6.png
    47
    366
    media_image6.png
    Greyscale

Further, Alam et al. disclose that “some degree of crystallinity is observed” (column 14, lines 1-17).
Applicant alleges differences in the d-spacing values of the peaks at the 2 theta values.  In response, it is disagreed that there is no overlap of peaks because it appears that there are peaks at about 3.30 and 4.86 degrees 2 theta (2θo) in Figure 5 of Alam et al.
Currently amended claim 1 names the possible impurities which can be present in the crystalline Indocyanine green compound.  The use of “less than” for the quantities of impurities listed in instant claim 1 is interpreted as that none of the listed impurities of Compound A, Compound B, Compound C, lead or arsenic have to be present at all. 
Applicant argues the process for preparing the instant claimed compounds.  In response, the instant claimed invention of claims 1 and 9 are directed to a compound, not the process for preparing the compound. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






s 3-8 and 10 drawn to an invention nonelected with traverse in the reply filed on September 26, 2019. A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP §821.01.




	Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600


May 19, 2021
Book XXV, page 86